—Judgment, Supreme Court, New York County (Felice Shea, J.), rendered May 28, 1996, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree, and sentencing him, as a violent felony offender, to a term of 3 to 9 years, unanimously affirmed.
The record establishes that defendant’s plea was entered knowingly and voluntarily, and that he was afforded effective assistance of counsel. We perceive no abuse of sentencing discretion. Concur — Tom, J. P., Mazzarelli, Andrias and Saxe, JJ.